DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 103	3
A. Claims 1, 3, 4, 7, 8, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0080960 (“Ho”) in view of US 2002/0068461 (“Kwon”).	3
B. Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Kwon, as applied to claims 1 and 8, above, and further in view of US 6,077,768 (“Ong”).	10
IV. Response to Arguments	12
V. Pertinent Prior Art	12
Conclusion	13


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 08/06/2021 has been entered.

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1, 3, 4, 7, 8, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0080960 (“Ho”) in view of US 2002/0068461 (“Kwon”).
Claim 1 reads,

[1] forming a second layer over a first layer; 
[2] forming an opening in the second layer; 
[3a] forming a first portion of the metal gapfill selectively on a first surface of the first layer,
[3b] the first surface being between side walls of the opening, 
[3c] the first portion comprising a first metal;
[4] sputtering the first metal from the first portion onto one or more of the side walls of the opening to form one or more layers on one or more of the side walls of the opening; and 
[5a] forming a second portion of the metal gapfill to fill the opening with the metal gapfill, 
[5b] the second portion comprising the first metal, 
[6] wherein the first metal comprises cobalt, tungsten, or ruthenium.
7. (Original) The method of claim 1, wherein the sputtering process utilizes argon plasma.

With regard to claims 1-4, Ho discloses, generally in Figs. 1A-1I and 6A-6D,
1. (Currently Amended) A method for forming a metal gapfill, the method comprising: 
[1] forming a second layer 120 and/or 170 over a first layer 114a, 114b [Fig. 1A; ¶¶ 21-23, 25-26, 36-37]; 
[2] forming an opening 122a, 122b in the second layer 120 and/or 170 [Figs. 1D-1F; ¶¶ 33-36]; 
[3a] forming a first portion 180a, 180b of the metal gapfill selectively on a first surface of the first layer 114a, 114b [Fig. 1G; ¶ 40], 
[3b] the first surface being between side walls of the opening 122a, 122b,
[3c] the first portion comprising a first metal 180a, 180b [¶ 40: e.g. Ru, Co]; 
first metal …[that is the same metal as]… the first portion [e.g. Ru, Co] onto one or more of the side walls of the opening 122a, 122b to form one or more layers 190 on one or more of the side walls of the opening 122a, 122b [¶¶ 42, 49]; and 
[5a] forming a second portion 210 of the metal gapfill to fill the opening 122a, 122b with the metal gapfill [¶¶ 43, 50],
[5b] the second portion 210 comprising the first metal [¶¶ 43, 50; e.g.  Ru, Co], 
[6] wherein the first metal comprises cobalt, tungsten, or ruthenium [¶¶ 42, 43, 49, 50].  
This is all of the features of claim 1 disclosed in Ho.

With regard to feature [4] of claim 1 and claim 7,
[4] sputtering the first metal from the first portion onto one or more of the side walls of the opening to form one or more layers on one or more of the side walls of the opening; and 
7. (Original) The method of claim 1, wherein the sputtering process utilizes argon plasma.
As noted above, while Ho discloses that the metal sputtered onto the sidewalls of the opening 122a, 122b in the second layer 120 and/or 170 to form the liner layer 190 can be the same metal as used for the first portion 180a, 180b of the metal gap fill, e.g. Co, Ru, Ti (Ho: ¶¶ 42, 43, 49, 50), Ho does not teach said metal liner layer 190 is formed by “sputtering the first metal from the first portion onto one or more of the side walls of the opening” as required by feature [4] of claim 1.  Ho also does not discuss the sputtering conditions and therefore does not teach that an argon plasma is used to sputter liner layer 190 onto the sidewalls, as required by claim 7.
Kwon, like Ho, teaches a method of forming a metal gap fill 308(403)/309 in an opening 307 in a dielectric layer 305 to contact an underlying metal layer 303a, including sputtering a metal layer 308(403) onto the sidewalls of the opening 307 (Kwon: Figs. 3D-3F; ¶¶ 44-55).  308(403) is formed by sputtering the metal from the underlying metal layer 303a onto the sidewalls of the opening 307 using an argon plasma (Kwon: Fig. 3e, 4; ¶¶ 45-53).  Kwon explains that using this sputtering process from the underlying metal layer 303a provides superior coverage of the features at the lower portion of the opening 307, to conventional methods wherein the liner layer 201 (Kwon: Fig. 2; ¶ 25) is formed in a high-aspect-ratio opening, stating in this regard,
The step coverage of the tungsten re-deposition layer [308(403)] at the lower portion of the contact hole 307 is superior, differently from the conventional method of forming the adhesion layer or glue layer, and thus the present invention overcome the problems such as increase of a wires resistance and a contact resistance resulting from a void or keyhole generated during the plug formation.
(Kwon: ¶ 53)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to sputter the metal liner layer 190 from the first portion 180a, 180b of the metal gap fill using an argon plasma in the process of Ho because (1) Ho teaches that each of the first portion 180a, 180b and the liner layer 190 can be the same metal, e.g. Ru, Co (supra), and (2) Kwon teaches that sputtering the metal liner layer on the sidewalls of the dielectric opening from an underlying metal layer provides superior step coverage at the lower portion of the opening conventional processes of liner layer formation (supra).  As such, Kwon may be seen as an improvement to Ho in this aspect.  (See MPEP 2143.)
So modified, feature [4a] of claim 1 is taught by Ho in view of Kwon, as follows:
[4] sputtering the first metal from the first portion 180a, 180b onto one or more of the side walls of the opening 122a, 122b to form one or more layers 190 on one or more of the side walls of the opening 122a, 122b; and 
This is all of the features of claims 1 and 7.


3. (Currently Amended) The method of claim 1, wherein the first layer 114a, 114b comprises a second metal [114a, 114b = 115, 116a, 116b, 117; ¶¶ 21-23].  
4. (Original) The method of claim 1, wherein the second layer 120 and/or 170 comprises a dielectric layer [¶¶ 25-26, 36-37].  

Claims 8 and 14 read,
8. (Currently Amended) A method for forming a metal gapfill, the method comprising: 
[1] forming a second layer over a first layer; 
[2] forming an opening in the second layer; 
[3a] forming a first portion of the metal gapfill selectively on a first surface of the first layer, 
[3b] the first surface being between side walls of the opening, and 
[3c] the first portion comprising a first metal; 
[4a] forming one or more layers on the side walls of the opening, 
[4b] the one or more layers comprising the first metal that is sputtered from the first portion onto the side walls of the opening; and 
[5a] forming a second portion of the metal gapfill to fill the opening with the metal gapfill,
[5b] the second portion comprising the first metal, 
[6] wherein the first metal comprises cobalt, tungsten, or ruthenium.
14. (Original) The method of claim 8, wherein the one or more layers are formed by a sputtering process that utilizes argon plasma.

With regard to claim 8, Ho discloses,
8. (Currently Amended) A method for forming a metal gapfill, the method comprising: 
120 and/or 170 over a first layer 114a, 114b [Fig. 1A; ¶¶ 21-23, 25-26, 36-37]; 
[2] forming an opening 122a, 122b in the second layer 120 and/or 170 [Figs. 1D-1F; ¶¶ 33-36]; 
[3a] forming a first portion 180a, 180b of the metal gapfill selectively on a first surface of the first layer 114a, 114b [Fig. 1G; ¶ 40], 
[3b] the first surface being between side walls of the opening 122a, 122b, and 
[3c] the first portion 180a, 180b comprising a first metal [¶ 40: e.g. Ru, Co];
[4a] forming one or more layers 190 on the side walls of the opening 122a, 122b [Fig. 1H], 
[4b] the one or more layers 190 comprising the first metal [e.g. Ru, Co; ¶¶ 42, 49]  that is sputtered … onto the side walls of the opening 122a, 122b; and 
[5a] forming a second portion 210 of the metal gapfill to fill the opening 122a, 122b with the metal gapfill [Fig. 1H], 
[5b] the second portion 210 comprising the first metal [¶¶ 43, 50; e.g.  Ru, Co],  
[6] wherein the first metal comprises cobalt, tungsten, or ruthenium [¶¶ 42, 43, 49, 50].  
This is all of the features of claim 8 disclosed in Ho.

With regard to feature [4b] of claim 8 and claim 14, 
[4b] the one or more layers comprising the first metal that is sputtered from the first portion onto the side walls of the opening; and
14. (Original) The method of claim 8, wherein the one or more layers are formed by a sputtering process that utilizes argon plasma.
As noted above, while Ho discloses that the metal sputtered onto the sidewalls of the opening 122a, 122b in the second layer 120 and/or 170 to form the liner layer 190 can be the same metal as used for the first portion 180a, 180b of the metal gap fill, e.g. Co, Ru, Ti (Ho: ¶¶ 42, 43, 49, 50), Ho does not teach said metal liner layer 190 is “sputtered from the first portion [180a, 180b] onto the side walls of the opening” as required by feature [4b] of claim 8.  Ho also 190 onto the sidewalls, as required by claim 14.
Kwon, like Ho, teaches a method of forming a metal gap fill 308(403)/309 in an opening 307 in a dielectric layer 305 to contact an underlying metal layer 303a, including sputtering a metal layer 308(403) onto the sidewalls of the opening 307 (Kwon: Figs. 3D-3F; ¶¶ 44-55).  Kwon further teaches that the metal layer 308(403) is formed by sputtering the metal from the underlying metal layer 303a onto the sidewalls of the opening 307 using an argon plasma (Kwon: Fig. 3e, 4; ¶¶ 45-53).  Kwon explains that using this sputtering process from the underlying metal layer 303a provides superior coverage of the features at the lower portion of the opening 307, to conventional methods wherein the liner layer 201 (Kwon: Fig. 2; ¶ 25) is formed in a high-aspect-ratio opening, stating in this regard,
The step coverage of the tungsten re-deposition layer [308(403)] at the lower portion of the contact hole 307 is superior, differently from the conventional method of forming the adhesion layer or glue layer, and thus the present invention overcome the problems such as increase of a wires resistance and a contact resistance resulting from a void or keyhole generated during the plug formation.
(Kwon: ¶ 53)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to sputter the metal liner layer 190 from the first portion 180a, 180b of the metal gap fill using an argon plasma in the process of Ho because (1) Ho teaches that each of the first portion 180a, 180b and the liner layer 190 can be the same metal, e.g. Ru, Co (supra), and (2) Kwon teaches that sputtering the metal liner layer on the sidewalls of the dielectric opening from an underlying metal layer provides superior step coverage at the lower portion of the opening conventional processes of liner layer formation (supra).  As such, Kwon may be seen as an improvement to Ho in this aspect.  (See MPEP 2143.)
feature [4b] of claim 8 is taught by Ho in view of Kwon, as follows:
[4b] the one or more layers 190 comprising the first metal [e.g. Ru, Co; ¶¶ 42, 49] that is sputtered from the first portion 180a, 180b onto the side walls of the opening 122a, 122b;
This is all of the features of claims 8 and 14.

With regard to claims 10 and 11, Ho further discloses,
10. (Currently Amended) The method of claim 8, wherein the first layer 114a, 114b comprises a second metal [115, 116a, 116b, 117; ¶¶ 21-23].  
11. (Original) The method of claim 8, wherein the second layer 120 and/or 170 comprises a dielectric layer [¶¶ 25-26, 36-37].  

B. Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Kwon, as applied to claims 1 and 8, above, and further in view of US 6,077,768 (“Ong”).
Claims 5 and 6 read,
5. (Previously Presented) The method of claim 1, further comprising performing a pre-clean process on the first surface of the first layer prior to forming the first portion of the metal gapfill.  
6. (Previously Presented) The method of claim 5, further comprising forming a metal seed layer on the first surface of the first layer, wherein the first portion of the metal gapfill is formed on the metal seed layer.
The prior art of Ho in view of Kwon, as explained above, teaches each of the features of claim 1. 
Ho does not teach the process steps of cleaning the first layer 114a, 114b prior to forming a seed layer on which the first portion 180a, 180b is subsequently formed.  Ho does, however, teach that the first portion 180a, 180b can be selectively deposited on the underlying surface of 114a, 114b using, e.g. electroless plating or CVD, MOCVD, or electroless plating, each of which may benefit from a seed layer (Ho: ¶ 40). 
Ong, like Ho, teaches a process of forming a metal gapfill 34/36/42(38) in an opening in a dielectric 18/26/22 to contact an underlying metal layer 12, wherein the metal gap fill includes a first portion 34, a portion 36 on the sidewalls of the opening in the dielectric 22, and a second portion 42(38) formed on each of the first portion 34 and the portion 36 on the sidewalls (Ong: Figs. 3-7; col. 3, line 21 to col. 6, line 51).  Also, like Ho (at ¶ 40), Ong teaches that the first portion 34 of the metal gapfill is selectively deposited on the exposed surface of the underlying first metal layer 12 using a CVD process (Ong: col. 5, lines 10-46).  Ong further teaches that the selective deposition is achieved by first (1) pre-cleaning the exposed surface of the underlying first metal layer 12 using an argon sputtering process (Ong: col. 4, lines 11-24), and (2) depositing a seed or nucleation layer 32 selectively on said pre-cleaned, exposed surface (Ong: Figs. 4-5; col. 4, line 25 to col. 5, line 9).  Thus, Ong teaches the features of claims 5 and 6, as follows:
Ong further teaches the features of claims 5 and 6, 
5. (Previously Presented) The method of claim 1, further comprising performing a pre-clean process [Ar sputtering] on the first surface 20 of the first layer 12 prior to forming the first portion 34 of the metal gapfill [col. 4, lines 11-24].   
6. (Previously Presented) The method of claim 5, further comprising forming a metal seed layer 32 on the first surface 20 of the first layer 12, wherein the first portion 34 of the metal gapfill is formed on the metal seed layer 32 [Figs. 4-5; col. 4, line 25 to col. 5, line 9].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, in the process of Ho, before forming the first portion of the metal gapfill 180a, 180b, to pre-clean the exposed surface of the underlying first metal layer 114a, 114b using an argon sputtering process as taught in Ong, and (2) to deposit a seed or nucleation 
This is all of the features of claims 5 and 6.

Claims 12 and 13 read,
12. (Previously Presented) The method of claim 8, further comprising performing a pre-clean process on the first surface of the first layer prior to forming the first portion of the metal gapfill.  
13. (Previously Presented) The method of claim 12, further comprising forming a metal seed layer on the first surface of the first layer, wherein the first portion of the metal gapfill is formed on the metal seed layer.
The prior art of Ho in view of Kwon, as explained above, teaches each of the features of claim 8. 
Claims 12 and 13 recite the same features as recited in claims 5 and 6, respectively, but depend from claim 8.  As such, all of the features of claims 12 and 13 are obvious for the same reasons as claims 5 and 6 (supra).

IV. Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

V. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(1) US 5,399,530 (“Kenmotsu”): Fig. 7
(2) US 2002/0060362 (“Miyamoto”): Figs. 5, 6A, 6B
(3) US 2006/0189115 (“Sakai”): Fig. 3

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814